UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4529


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ERIC DAVID BENNETT,

                    Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia,
at Beckley. Irene C. Berger, District Judge. (5:10-cr-00064-1)


Submitted: December 13, 2018                                Decided: December 21, 2018


Before DUNCAN and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christian M. Capece, Federal Public Defender, Jonathan D. Byrne, Assistant Federal
Public Defender, Lorena E. Litten, Assistant Federal Public Defender, OFFICE OF THE
FEDERAL PUBLIC DEFENDER, Charleston, West Virginia, for Appellant. Michael B.
Stuart, United States Attorney, Charleston, West Virginia, John L. File, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Beckley, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eric David Bennett appeals from the district court’s order revoking his supervised

release and imposing an 18-month term of imprisonment. Bennett contends that the

district court erred by considering the seriousness of his violations and that the sentence

imposed was greater than necessary to meet the goals of a revocation sentence, especially

considering the treatment option he presented during the revocation hearing.            We

conclude that the district court’s sentence was not unreasonable, much less plainly

unreasonable, and therefore affirm the district court’s judgment.

       We review a sentence imposed upon revocation of supervised release to determine

whether “it falls outside the statutory maximum or is otherwise plainly unreasonable.”

United States v. Padgett, 788 F.3d 370, 373 (4th Cir. 2015) (internal quotation marks

omitted).   We determine reasonableness by generally following the procedural and

substantive considerations used in reviewing original sentences. United States v. Crudup,

461 F.3d 433, 438 (4th Cir. 2006). In analyzing a revocation sentence, we apply “a more

deferential appellate posture concerning issues of fact and the exercise of discretion than

reasonableness review for [G]uidelines sentences.” United States v. Moulden, 478 F.3d
652, 656 (4th Cir. 2007) (internal quotation marks omitted). A revocation sentence is

procedurally reasonable if the district court considered the policy statements in Chapter

Seven of the Sentencing Guidelines and the applicable 18 U.S.C. § 3553(a) (2012)

factors. 18 U.S.C. § 3583(e) (2012); Crudup, 461 F.3d at 438-39. Where, as here, a

defendant fails to object to the district court’s explanation of his sentence, we review for

plain error. United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013).

                                             2
       In fashioning an appropriate sentence, “the court should sanction primarily the

defendant’s breach of trust, while taking into account, to a limited degree, the seriousness

of the underlying violation and the criminal history of the violator.” U.S. Sentencing

Guidelines Manual ch. 7, pt. A(3)(b).        According to 18 U.S.C. § 3583(e) (2012)

(governing supervised release revocation), the court also must consider certain of the

factors enumerated under § 3553(a), though not the need for the sentence “to reflect the

seriousness of the offense, to promote respect for the law, and to provide just punishment

for the offense.” 18 U.S.C. § 3553(a)(2)(A); see 18 U.S.C. § 3583(e); Crudup, 461 F.3d

at 439. We have recognized, however, that the § 3553(a)(2)(A) factors “are intertwined

with the factors courts are expressly authorized to consider under § 3583(e).” Webb, 738
F.3d at 641. Thus, although the district court may not rely “predominately” on the

§ 3553(a)(2)(A) factors in selecting a revocation sentence, “mere reference to such

considerations does not render a revocation sentence procedurally unreasonable when

those factors are relevant to, and considered in conjunction with, the enumerated

§ 3553(a) factors.” Id. at 642.

       We find that Bennett has not successfully demonstrated that the district court

procedurally erred in relying too heavily on the seriousness of his revocation conduct

while on supervision. The district court noted that Bennett had engaged in violent

criminal conduct constituting violations of the terms of his supervision. However, the

court emphasized that this conduct showed a “clear disdain for the law and the members

of the community.”      The court also stated that it considered Bennett’s history and

characteristics and that the 18-month sentence would provide deterrence, protect the

                                             3
public, and avoid unwarranted sentencing disparities. Although the court commented on

the seriousness of Bennett’s violations, the court emphasized that it considered Bennett’s

“repeated violations of the Court’s trust in determining that [a] sentence above the

applicable advisory guideline ranges is, in fact, appropriate.” Such consideration is

relevant to the appropriate sentencing factors of the nature and circumstances of the

violations, Bennett’s history and characteristics, and the need for deterrence and to

protect the public. See 18 U.S.C. §§ 3553(a)(1), (a)(2)(B), (C), 3583(e).

      Bennett contends that the sentence imposed is unreasonable because the

imposition of a term of imprisonment is greater than necessary to meet the goals of a

revocation sentence. He asserts that the 46-month sentence he served for the underlying

conviction did not deter him and contends that an additional sentence of 18 months also

will not be effective. He argued instead for a term of supervised release with a condition

that he successfully complete an intensive therapy program that he was directed to

complete as a condition of his state probation. Bennett contends that the therapy program

would better serve the goals of supervised release and also address Bennett’s underlying

domestic violence issues.

      The district court considered Bennett’s request, but determined that a sentence of

18 months was appropriate in light of Bennett’s repeated violations.           The court

additionally recommended anger management treatment. Because the court appropriately

considered the relevant factors and provided a sufficient explanation for the sentence

imposed, we conclude that the revocation sentence imposed by the district court was not



                                            4
unreasonable and therefore not plainly unreasonable. Webb, 738 F.3d at 640; Crudup,
461 F.3d at 440.

      Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            5